Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEET (U.S dollars in thousands) (Unaudited) December 31, September 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Inventory Other receivable T o t a lcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, net T o t a lassets $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A Convertible subordinated notes, series B 18 52 T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Deferred income Convertible subordinated notes, series A - Convertible subordinated notes, series B Long-term convertible loan from shareholders T o t a l long-term liabilities T o t a l liabilities CAPITAL DEFICIENCY T o t a lcapital deficiency ) ) T o t a lliabilities and capital deficiency $ $ ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATMENT OF OPERATIONS (U.S dollars in thousands) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Cost of revenues Gross profit Research and development expenses - net Selling, General and administrative expenses Operating gain (loss) Financial income (expenses) - net ) Other income - - 48 - Net loss for the period $ ) $ ) $ ) $ ) Loss per share ("EPS"): Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares used in computation of EPS (in thousands): Basic Diluted Interim condensed consolidation statement of comprehensive loss: Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income: Gain on available-for-sale marketablesecurities - ) - ) Net comprehensive loss for the period $ ) $ ) $ ) $ )
